Form odefo (Revised 06/2017)


                                      United States Bankruptcy Court − District of Kansas
                                               161 Robert J. Dole US Courthouse
                                                       500 State Avenue
                                                     Kansas City, KS 66101

Case Number: 19−21741                                               Chapter: 7

In re:
Freddie Joe Borders
PO Box 9574
Mission, KS 66201

SSN: xxx−xx−8851
                                                                                                                 Filed and
                                                                                                           Entered By The Court
                                      ORDER TO CORRECT DEFECTIVE DOCUMENT(S)                                      8/19/19
                                                                                                             David D. Zimmerman
                                                                                                                Clerk of Court
                                                                                                             US Bankruptcy Court


The following document was filed in this matter and is defective for the following reason(s):


            1 − Chapter 7 Voluntary Petition for Individual. Fee Amount $335 Filed by Freddie Joe Borders
                   Debtor Declaration Re: Electronic Filing due by 08/26/2019. (Marshall, Stephen)



                      A pdf copy of the matrix was not attached to the voluntary petition.



The Court will take no further action and no hearing will be scheduled until the filer corrects the above−described deficiency.
The filer is ordered to correct all deficiencies listed above within fourteen (14) days of the date of this order. Failure to timely
comply will result in this matter being set on the Court's show cause docket or denied, in the Court's sole discretion, without
further notice.
It is so ORDERED.



Document 6 − 1                                                      s/ Robert D. Berger
                                                                    Judge, United States Bankruptcy Court




                               Case 19-21741          Doc# 6       Filed 08/19/19          Page 1 of 1
